

113 HR 3809 IH: To amend the Internal Revenue Code of 1986 to treat certain population census tracts for which information is not available as low-income communities for purposes of the new markets tax credit.
U.S. House of Representatives
2013-12-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3809IN THE HOUSE OF REPRESENTATIVESDecember 26, 2013Mr. Costa introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat certain population census tracts for which information is not available as low-income communities for purposes of the new markets tax credit.1.Certain population census tracts for which information is not available made eligible for new markets tax credit(a)In generalSubsection (e) of section 45D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(6)Special rule for tracts for which information is not availableIn the case of a population census tract with respect to which the Secretary determines there is insufficient information to determine whether such tract is a low-income community (determined without regard to this paragraph), such tract shall be treated as a low-income community if—(A)such tract is adjacent to two or more low-income communities (determined without regard to this paragraph), and(B)the Secretary does not have information indicating that such tract is not a low-income community (as so determined)..(b)Effective dateThe amendment made by this section shall apply to investments made after the date of the enactment of this Act.